

EXHIBIT 10.8
    


STRICTLY CONFIDENTIAL
EXECUTION VERSION




    
AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of November 1, 2016 (this
“Amendment”), is entered into among JOHNSON CONTROLS, INC., a Wisconsin
corporation (“JCI”), JOHNSON CONTROLS INTERNATIONAL PLC, an Irish public limited
company (formerly known as Tyco International plc, an Irish public limited
company) (“JCI PLC”), TYCO FIRE & SECURITY FINANCE S.C.A., a partnership limited
by share incorporated under the laws of Luxembourg, (“TFSCA”) and TYCO
INTERNATIONAL FINANCE S.A., a limited company incorporated under the laws of
Luxembourg (“TIFSA” and together with TFSCA and JCI PLC, the “Existing Parent
Guarantors”), the Lenders signatory hereto, the Issuing Lenders signatory
hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) under the Credit Agreement, dated
as of March 10, 2016 (as amended, supplemented or otherwise modified from time
to time prior to the date hereof, the “Credit Agreement”), among JCI, the
Existing Parent Guarantors, the Lenders from time to time party thereto and the
Administrative Agent.
RECITALS:
A.    JCI PLC, JCI and TIFSA intend to commence one or more offers to exchange
(a) at least a majority in aggregate principal amount of JCI’s outstanding,
unsecured, unsubordinated registered notes and (b) at least a majority in
aggregate principal amount of TIFSA’s outstanding, unsecured, unsubordinated
registered notes, in each case, for unsecured, unsubordinated notes of the
Parent (which notes shall not have the benefits of any Guarantee by a Subsidiary
of the Parent).
B.    JCI has requested that the Lenders and Issuing Lenders amend the Credit
Agreement from and after the date hereof as set forth herein; and the
undersigned Lenders and Issuing Lenders, on the terms and subject to the
conditions set forth herein, are willing to consent to the foregoing.
C.    In consideration of the mutual execution hereof and other good and
valuable consideration, the parties hereto hereby agree as follows:
SECTION 1.    Defined Terms. Capitalized terms which are defined in the Credit
Agreement (as amended hereby) and not otherwise defined herein have the meanings
given in the Credit Agreement (as amended hereby).
SECTION 2.    Amendments. Each of the parties hereto agrees that, subject to the
satisfaction of the conditions set forth in Section 3 below, the Credit
Agreement shall be amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.




--------------------------------------------------------------------------------




SECTION 3.    Effectiveness. This Amendment will become effective upon
satisfaction (or waiver in accordance with Section 11.05 (Amendments and
Waivers) of the Credit Agreement) of the following conditions precedent:
(a)    The Administrative Agent shall have received from the Loan Parties, the
Lenders and the Issuing Lenders an executed counterpart of this Amendment (or
photocopies thereof sent by fax, pdf or other electronic means, each of which
shall be enforceable with the same effect as a signed original).
(b)    After giving effect to this Amendment, the representations and warranties
made by the Principal Borrower contained in Section 4 below shall be true in all
respects and no Default shall have occurred and be continuing or shall occur
after giving effect to this Amendment.
SECTION 4.    Representations and Warranties. The Principal Borrower represents
and warrants, as of the date hereof, that, after giving effect to the provisions
of this Amendment, that (a) each of the representations and warranties made by
the Principal Borrower in Article 4 (Representations and Warranties of the Loan
Parties) of the Credit Agreement is true in all material respects on and as of
the date hereof as if made on and as of the date hereof, except to the extent
any such representation and warranty (i) expressly relates to an earlier date in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date or (ii) is qualified by materiality,
in which case such representation and warranty shall be true and correct in all
respects, and (b) no Default has occurred and is continuing.
SECTION 5.    Continuing Effect of the Credit Agreement. The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as an amendment or waiver of any right, power or remedy of any
Lender or the Administrative Agent under any of the Loan Documents, nor
constitute an amendment or waiver of any other provision of any of the Loan
Documents. Subject to the express terms of this Amendment, the Credit Agreement
remains in full force and effect, and the Loan Parties and the Lenders party
hereto acknowledge and agree that all of their obligations hereunder and under
the Credit Agreement shall be valid and enforceable and shall not be impaired or
limited by the execution or effectiveness of this Amendment except to the extent
specified herein.
SECTION 6.    Miscellaneous. The provisions of Sections 11.03 (Expenses;
Indemnification), 11.08 (Governing Law; Submission to Jurisdiction), 11.09
(Counterparts; Integration; Severability), 11.10 (Waiver of Jury Trial); 11.11
(Confidentiality) and 11.14 (Acknowledgement and Consent to Bail-In of EEA
Financial Institutions) of the Credit Agreement shall apply with like effect to
this Amendment. All representations and warranties contained herein shall
survive the execution and delivery of this Amendment and will bind and inure to
the benefit of the respective successors and assigns of the parties hereto,
whether so expressed or not. This Amendment shall constitute a Loan Document for
all purposes under the Credit Agreement.
[remainder of page intentionally left blank]
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
JOHNSON CONTROLS, INC.
 
 
 
By: /s/ Brian J. Stief
Name: Brian Stief
Title: Executive Vice President and Chief Financial Officer




By: /s/ Frank A Voltolina
Name: Frank A Voltolina
Title: Vice President and Treasurer



 
JOHNSON CONTROLS PLC
 
 
 
By: /s/ Brian J. Stief
Name: Brian J. Stief
Title: Executive Vice President and Chief Financial Officer




By: /s/Frank A Voltolina
Name: Frank A Voltolina
Title: Vice President and Treasurer





















































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
TYCO FIRE & SECURITY FINANCE S.C.A.
 
 
 
By: /s/Peter Schieser
Name: Peter Schieser
Title: Manager





 
TYCO INTERNATIONAL FINANCE S.A.,
 
 
 
By: /s/Peter Schieser
Name: Peter Schieser
Title: Manager

















































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender and Issuing
Bank
 
 
 
By: /s/ Robert P. Kellas
Name: Robert P. Kellas
Title: Executive Director





















































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as a Lender and Issuing Bank
 
 
 
By: /s/Christopher Wozniak
      Name: Christopher Wozniak
      Title: Director





























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------






 
BARCLAYS BANK PLC., as a Lender and Issuing Bank
 
 
 
By:/s/Evan Moriarty 
      Name: Evan Moriarty
      Title: Assistant Vice President

























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------






 
CITIBANK, N.A., as a Lender and Issuing Bank
 
 
 
By: /s/Brian Reed
      Name: Brian Reed
      Title: Vice President

























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------






 
WELLS FARGO BANK, N.A., as a Lender and Issuing Bank
 
 
 
By: /s/John Brady
      Name: John Brady
      Title: Managing Director

















































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Banco Bilbao Vizcaya Argentaria, S.A. New York
Branch                                                                    
as a Lender
 
 
 
By: /s/ Brian Crowley
      Name:Brian Crowley
      Title: Managing Director


By: /s/Cara Younger
      Name: Cara Younger
      Title: Director













































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
The Bank of Nova Scotia
as a Lender
 
 
 
By: /s/Michelle C. Phillips
      Name: Michelle C. Phillips
      Title: Execution Head & Director































































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
The Bank of New York Mellon Corporation
as a Lender
 
 
 
By: /s/Daniel Koller
      Name: Daniel Koller
      Title: Authorized Signatory































































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
BNP Paribas
as a Lender
 
 
 
By: /s/ Pawel Zelezik
      Name: Pawel Zelezik
      Title: Vice President


By: /s/ Kwang Kyun Choi
      Name: Kwang Kyun Choi
      Title: Vice President























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Commerzbank AG, New York Branch
as a Lender
 
 
 
By: /s/Michael Ravelo
      Name: Michael Ravelo
      Title: Director


By: /s/Vanessa De La Ossa
      Name: Vanessa De La Ossa
      Title: Assistant Vice President























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Credit Agricole Corporate and Investment Bank
as a Lender
 
 
 
By: /s/Kaye Ea
      Name: Kaye Ea
      Title: Managing Director


By: /s/Gordon Yip
      Name: Gordon Yip
      Title: Director























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Danske Bank A/S
as a Lender
 
 
 
By: /s/ Merete Ryvald
      Name: Merete Ryvald
      Title: Chief Loan Manager


By: /s/ Gert Carstens
      Name: Gert Carstens
      Title: Senior Loan Manager























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Deutsche Bank AG New York Branch
as a Lender
 
 
 
By: /s/ Ming K. Chu
      Name: Ming K. Chu
      Title: Director


By: /s/ Virginia Cosenza 
      Name:Virginia Cosenza
      Title: Vice President























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Goldman Sachs Bank USA
as a Lender
 
 
 
By: /s/ Reg Williams
      Name: Reg Williams
      Title: Authorized Signatory





























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Industrial and Commercial Bank of China Limited, New York
Branch                                                         
as a Lender
 
 
 
By: /s/ Kan Chen
      Name: Kan Chen
      Title: Vice President


By: /s/ Linjia Zhou
      Name: Linjia Zhou
      Title: Executive Director





















































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
ING Bank N.V., Dublin Branch
as a Lender
 
 
 
By: /s/ Emma Condon-Kraeft
      Name: Emma Condon-Kraeft
      Title: Vice President


By: /s/ Sean Hassett
      Name: Sean Hassett
      Title: Director























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Intesa Sampaolo S.p.A.
as a Lender
 
 
 
By: /s/ William S. Denton
      Name: William S. Denton
      Title: Global Relationship Manager


By: /s/ Francesco Di Mario
      Name: Francesco Di Mario
      Title: F.V.P. & Head of Credit























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Standard Chartered Bank
as a Lender
 
 
 
By: /s/ Steven Aloupis
      Name: Steven Aloupis
      Title: Managing Director





























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
The Bank of Tokyo-Mitsubishi UFJ, LTD.
as a Lender
 
 
 
By: /s/ Thomas Danielson
      Name: Thomas Danielson
      Title: Authorized Signatory





























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
The Northern Trust Company
as a Lender
 
 
 
By: /s/ Peter J. Hallan
      Name: Peter J. Hallan
      Title: Vice President





























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Toronto Dominion (Texas) LLC
as a Lender
 
 
 
By: /s/ Annie Dorval
      Name: Annie Dorval
      Title: Authorized Signatory





























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
U.S. Bank National Association
as a Lender
 
 
 
By: /s/ Caroline V. Krider
      Name: Caroline V. Krider
      Title: Senior Vice President





























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
UniCredit Bank AG, New York Branch
as a Lender
 
 
 
By: /s/Ken Hamilton 
      Name: Ken Hamilton
      Title: Managing Director


By: /s/ Eleni Athanasatos
      Name: Eleni Athanasatos
      Title: Associate Director























































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------




 
Westpac Banking Corporation
as a Lender
 
 
 
By: /s/ Su-Lin Watson
      Name: Su-Lin Watson
      Title: Director































































































[Signature Page to Amendment to Johnson Controls, Inc. Credit Agreement]




--------------------------------------------------------------------------------





STRICTLY CONFIDENTIAL
EXECUTION VERSION
(conformed to Amendment No.1
dated as of November 1, 2016)


US$2,000,000,000
CREDIT AGREEMENT
dated as of
March 10, 2016
among


Johnson Controls, Inc.,
as initial Principal Borrower,


The Guarantors Referred to Herein,


The Eligible Subsidiaries Referred to Herein,


The Lenders Parties Hereto


and


JPMorgan Chase Bank, N.A.,
as Administrative Agent.
________________________________


JPMorgan Chase Bank, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Barclays Bank PLC,
Citigroup Global Markets Inc.
and
Wells Fargo Securities, LLC,
Joint Lead Arrangers and Joint Bookrunners


Bank of America, N.A.,
Syndication Agent


Barclays Bank PLC,
Citibank, N.A.
and
Wells Fargo Bank, National Association,
Documentation Agents






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
PAGE
ARTICLE 1
DEFINITIONS
 
 
 
 
 
 
Section 1.01 .
Definitions
 
1
 
Section 1.02 .
Accounting Terms and Determinations
 
22
 
Section 1.03 .
Types of Loans and Borrowings
22
23
 
Section 1.04 .
Luxembourg Terms.
22
23
 
Section 1.05 .
Restricted Lenders
 
23
 
 
 
ARTICLE 2
THE CREDITS
 
 
 
 
Section 2.01 .
Commitments to Lend.
23
24
 
Section 2.02 .
Notice of Borrowing
 
25
 
Section 2.03 .
Notice to Lenders; Funding of Loans.
25
26
 
Section 2.04 .
Notes.
 
27
 
Section 2.05 .
Maturity of Loans
27
28
 
Section 2.06 .
Interest Rates.
27
28
 
Section 2.07 .
Fees
 
29
 
Section 2.08 .
Optional Termination or Reduction of Commitments
 
30
 
Section 2.09 .
Mandatory Termination of Commitments
 
30
 
Section 2.10 .
Optional Prepayments.
 
30
 
Section 2.11 .
General Provisions as to Payments.
 
31
 
Section 2.12 .
Funding Losses
32
33
 
Section 2.13 .
Computation of Interest and Fees
 
33
 
Section 2.14 .
Regulation D Compensation
 
33
 
Section 2.15 .
Method of Electing Interest Rates.
 
33
 
Section 2.16 .
Determining Dollar Amounts; Related Mandatory Prepayments.
 
35
 
Section 2.17 .
Additional Reserve Costs.
 
36
 
Section 2.18 .
Judgment Currency
36
37
 
Section 2.19 .
Letters of Credit
 
37
 
Section 2.20 .
Increased Commitments, Additional Lenders
 
43
 
Section 2.21 .
Defaulting Lenders
 
44
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




ARTICLE 3
CONDITIONS
 
 
 
 
 
 
Section 3.01 .
Signing Date
 
46
 
Section 3.02 .
Closing Date
 
47
 
Section 3.03 .
Transfer Event
 
49
 
Section 3.04 .
Borrowings and Issuances of Letters of Credit
 
50
 
Section 3.05 .
First Borrowing by Each Eligible Subsidiary.
50
51
 
 
 
 
 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
 
 
 
 
 
 
Section 4.01 .
Legal Existence and Power
 
52
 
Section 4.02 .
Legal and Governmental Authorization; No Contravention
 
52
 
Section 4.03 .
Binding Effect
52
53
 
Section 4.04 .
Financial Information.
52
53
 
Section 4.05 .
Litigation
53
54
 
Section 4.06 .
Compliance with ERISA
53
54
 
Section 4.07 .
Environmental Matters
 
54
 
Section 4.08 .
Not an Investment Company
 
54
 
Section 4.09 .
Full Disclosure
 
54
 
Section 4.10 .
Anti-Corruption Laws and Sanctions
54
55
 
 
 
 
 
ARTICLE 5
COVENANTS
 
 
 
 
 
 
Section 5.01 .
Information
55
56
 
Section 5.02 .
Payment of Taxes
57
58
 
Section 5.03 .
Maintenance of Property; Insurance.
57
58
 
Section 5.04 .
Conduct of Business and Maintenance of Existence
 
58
 
Section 5.05 .
Compliance with Laws
58
59
 
Section 5.06 .
Inspection of Property, Books and Records
58
59
 
Section 5.07 .
Minimum Consolidated Shareholders' Equity
 
59
 
Section 5.08 .
Negative Pledge
 
59
 
Section 5.09 .
Consolidation, Mergers and Sales of Assets
60
61
 
Section 5.10 .
Use of Proceeds
61
62
 
Section 5.11 .
Additional Parent Guarantors
61
62
 
 
 
 
 
ARTICLE 6
DEFAULTS
 
 
 
 
 
 
Section 6.01 .
Events of Default
61
62





--------------------------------------------------------------------------------




 
Section 6.02 .
Notice of Default
64
65
 
Section 6.03 .
Cash Cover
64
66
 
 
 
 
 
ARTICLE 7
THE ADMINISTRATIVE AGENT
 
 
 
 
 
 
Section 7.01 .
Appointment and Authorization
65
66
 
Section 7.02 .
Administrative Agent and Affiliates
65
66
 
Section 7.03 .
Action by Administrative Agent
65
66
 
Section 7.04 .
Consultation with Experts
65
66
 
Section 7.05 .
Liability of Administrative Agent
65
66
 
Section 7.06 .
Indemnification
66
67
 
Section 7.07 .
Credit Decision
66
67
 
Section 7.08 .
Successor Administrative Agent
66
67
 
Section 7.09 .
Administrative Agent's Fee
67
68
 
Section 7.10 .
Other Agents
67
68
 
 
 
 
 
ARTICLE 8
CHANGE IN CIRCUMSTANCES
 
 
 
 
 
 
Section 8.01 .
Basis for Determining Interest Rate Inadequate or Unfair
67
68
 
Section 8.02 .
Illegality
68
69
 
Section 8.03 .
Increased Cost and Reduced Return.
68
69
 
Section 8.04 .
Taxes.
70
71
 
Section 8.05 .
Base Rate Loans Substituted for Affected Euro-Currency Loans
75
76
 
Section 8.06 .
Mitigation Obligations; Replacement of Lenders.
75
77
 
 
 
 
 
ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES
 
 
 
 
 
 
Section 9.01 .
Legal Existence and Power
77
78
 
Section 9.02 .
Legal and Governmental Authorization; No Contravention
77
78
 
Section 9.03 .
Binding Effect
77
78
 
Section 9.04 .
Taxes
77
78
 
 
 
 
 
ARTICLE 10
GUARANTY
 
 
 
 
 
 
Section 10.01 .
The Guaranty.
77
79
 
Section 10.02 .
Guaranty Unconditional
78
79
 
 
 
 
 





--------------------------------------------------------------------------------




 
Section 10.03 .
Discharge Only Upon Payment in Full; Reinstatement In Certain Circumstances
79
80
 
Section 10.04 .
Waiver by the Guarantors
79
80
 
Section 10.05 .
Subrogation
79
81
 
Section 10.06 .
Stay of Acceleration
79
81
 
Section 10.07 .
Certain Guarantee Matters
80
81
 
 
 
 
 
ARTICLE 11
MISCELLANEOUS
 
 
 
 
 
 
Section 11.01 .
Notices.
80
81
 
Section 11.02 .
No Waivers
81
83
 
Section 11.03 .
Expenses; Indemnification.
81
83
 
Section 11.04 .
Sharing of Set-offs
83
84
 
Section 11.05 .
Amendments and Waivers
84
85
 
Section 11.06 .
Successors and Assigns.
84
86
 
Section 11.07 .
Collateral
88
89
 
Section 11.08 .
Governing Law; Submission to Jurisdiction
88
89
 
Section 11.09 .
Counterparts; Integration; Severability
88
90
 
Section 11.10 .
Waiver of Jury Trial
89
90
 
Section 11.11 .
Confidentiality.
89
90
 
Section 11.12 .
USA Patriot Act
90
91
 
Section 11.13 .
Termination of Existing Agreement
90
91
 
Section 11.14 .
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
90
91
 
Section 11.15 .
Acknowledgments
92
93
 
 
 
 
 





















--------------------------------------------------------------------------------




COMMITMENT SCHEDULE


PRICING SCHEDULE


SCHEDULE 2.19 -    Letter of Credit Fronting Sublimit
SCHEDULE 5.08 -    Existing Liens
 
 
PRICING SCHEDULE
 
 
SCHEDULE 2.19 -
Letter of Credit Fronting Sublimit
SCHEDULE 5.08 -
Existing Liens
 
 
EXHIBIT A -
Form of Note
EXHIBIT B -
[RESERVED]
EXHIBIT C -
Form of Opinion of Special Counsel of the Administrative Agent
EXHIBIT D -
Form of Election to Participate
EXHIBIT E -
Form of Election to Terminate
EXHIBIT F -
[RESERVED]
EXHIBIT G -
Form of Assignment and Assumption Agreement
EXHIBIT H -
Form of Parent Guarantor Joinder Agreement[RESERVED]
EXHIBIT I -
Form of Extension Agreement
EXHIBIT J -
Form of Principal Borrower Joinder Agreement











--------------------------------------------------------------------------------





“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans to the same Borrower which are Base Rate Loans at such time or (ii) all
Loans which are Euro-Currency Loans in the same currency to the same Borrower
having the same Interest Period at such time, provided that, if a Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group of Loans or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made.
“Guarantee” by any Person means, without duplication, any obligation, contingent
or otherwise, of such Person directly or indirectly guaranteeing any Debt of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt (whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the holder of such Debt of the
payment thereof or to protect such holder against loss in respect thereof (in
whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning. It is understood
that the amount of any Guarantee of or by any Person shall be deemed to be the
lower of (a) the amount of Debt in respect of which such Guarantee exists and
(b) the maximum amount for which such Person may be liable pursuant to the
instrument embodying such Guarantee.
“Guarantors” means each of (i) from and after the Closing Date and prior to the
Transfer Date, the Parent and the other Parent Guarantors, (ii) prior to the
Transfer Date, JCI, as the Principal Borrower and (iii) from and after the
Transfer Date, TIFSAthe Parent, as the Principal Borrower; and “Guarantor” means
any one of them.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Holding Company” means a corporation or other legal entity organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development which becomes the direct or indirect owner of the equity
interests of the Parent and its Subsidiaries pursuant to a Holding Company
Reorganization.






13




--------------------------------------------------------------------------------




“Holding Company Reorganization” means a transaction or series of transactions
pursuant to which the Parent becomes a direct or indirect wholly-owned
subsidiary of the Holding Company.
“Increased Commitments” has the meaning set forth in Section 2.20(a).
“Indemnified Person” has the meaning set forth in Section 11.03(b).
“Initial Issuing Lender” means each of JPMorgan Chase Bank, N.A., Bank of
America, N.A., Barclays Bank PLC, Citibank, N.A. and Wells Fargo Bank, National
Association.
“Interest Period” means, with respect to each Euro‑Currency Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter (or such other
period of time as may at the time be mutually agreed by the Borrower and all of
the Lenders), as the Borrower may elect in such notice; provided that:
(a) any Interest Period which would otherwise end on a day which is not a
Euro‑Currency Business Day shall be extended to the next succeeding
Euro‑Currency Business Day unless such Euro‑Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro‑Currency Business Day; and
(b) any Interest Period which begins on the last Euro‑Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Euro‑Currency Business Day of a calendar month; and
(c) any Interest Period applicable to any Loan of any Lender which would
otherwise end after the Termination Date for such Lender shall end on the
Termination Date for such Lender.
“Intermediate Holding Company” means at any time prior to the Transfer Date any
Subsidiary of the Parent that holds, directly or indirectly, capital stock of
the Principal BorrowerJCI.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Issuing Lender” means each Initial Issuing Lender and any other Lender that may
agree to issue letters of credit hereunder pursuant to an instrument in form
reasonably satisfactory to the Principal Borrower, such Lender and the
Administrative Agent, in its capacity as issuer of a Letter of Credit hereunder.
14




--------------------------------------------------------------------------------




Unless the contest otherwise requires, any reference herein to a “Lender”
includes each Issuing Lender.
“JCI” means Johnson Controls, Inc., a Wisconsin corporation, and its successors.
“JCI Intermediate Holding Company” means at any time any Subsidiary of TIFSA
that holds, directly or indirectly, capital stock of JCI.
“LC Sublimit” means (i) as to aggregate Letter of Credit Liabilities with
respect to all Letters of Credit, $200,000,000 and (ii) as to aggregate Letter
of Credit Liabilities with respect to the Letters of Credit issued by any
individual Issuing Lender, such Issuing Lender’s Letter of Credit Fronting
Sublimit.
“LC Termination Date” means, at any time, the fifth Business Day prior to the
earliest Termination Date then in effect as to any Lender.
“Lead Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce Fenner &
Smith Incorporated, Barclays Bank PLC, Citigroup Global Markets Inc. and Wells
Fargo Securities LLC in their capacity as joint lead arrangers and joint
bookrunners for the credit facility provided hereunder.
“Lender” means each Person listed in the Commitment Schedule, each Additional
Lender or Assignee which becomes a Lender pursuant to Section 2.20 or 11.06(c),
and their respective successors.
“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor. As used in
this definition, (x) “Affiliate” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with such specified
Person and (y) “Control” means possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise
(and “Controlled” has a meaning correlative thereto).
“Lender Parent” means, with respect to any Lender, any Person controlling such
Lender.




15




--------------------------------------------------------------------------------




“New York Office” means the office of the Administrative Agent identified on the
signature pages hereof as its New York office, or such other office of the
Administrative Agent as it may specify for such purpose by notice to the other
parties hereto.
“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.
“Notice of Borrowing” has the meaning set forth in Section 2.02.
“Notice of Interest Rate Election” has the meaning set forth in Section 2.15(a).
“Notice of Issuance” has the meaning set forth in Section 2.19(c).
“NYFRB” means the Federal Reserve Bank of New York.
“Other Connection Taxes” means, with respect to the Administrative Agent or a
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Currency” has the meaning set forth in Section 2.18.
“Other Taxes” has the meaning set forth in Section 8.04(b).
“Outstanding Amount” means, as to any Lender at any time, the sum of (i) the
aggregate Dollar Amount of Loans made by it outstanding at such time plus (ii)
the aggregate Dollar Amount of its Letter of Credit Liabilities at such time.
“Parent” means TycoJohnson Controls International plc, with company number
543654, an Irish public limited company (which intends to change its corporate
name to Johnson Controls plc upon or shortly after the consummation of the
Merger), and its successors; provided that upon consummation of a Holding
Company Reorganization in compliance with Section 5.09, the Holding Company
shall thereafter be the Parent for purposes hereof, except that any reference
made to the Parent as of a specific date prior to any such Holding Company
Reorganization shall continue to refer to TycoJohnson Controls International
plc.






16




--------------------------------------------------------------------------------




“Parent Guarantor” means, from and after the Closing Date and prior to the
Transfer Date, each of (i) the Parent, (ii) Tyco Fire & Security Finance S.C.A.,
a partnership limited by shares (société en commandite par actions) incorporated
under the laws of Luxembourg, having its registered office at 29, Avenue de la
Porte Neuve, L - 2227 Luxembourg and registered with the Luxembourg trade and
company register under number B 190265, and its successors, (iii) prior to the
occurrence of the Transfer Event, TIFSA and (iv) any Intermediate Holding
Company that (x) on the Closing Date, Guarantees any Debt of the Parent or any
of the Parent’s Subsidiaries or (y) becomes a Parent Guarantor after the Closing
Date and prior to the Transfer Date pursuant to Section 5.11.
“Parent Guarantor Joinder Agreement” means a joinder agreement in the form
attached hereto as Exhibit H.
“Participant” has the meaning set forth in Section 11.06(b).
“Participant Register” has the meaning set forth in Section 11.06(b).
“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.
“Payee” has the meaning set forth in Section 2.18.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Party” has the meaning set forth in Section 11.11(a).
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust, a limited liability company or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
“Pricing Schedule” means the Schedule attached hereto identified as such.




17




--------------------------------------------------------------------------------




“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. in New York City from time to time as its Prime Rate.
“Principal Borrower” means (i) from the Signing Date to the Transfer Date, JCI
and (ii) thereafter, TIFSAthe Parent.
“Principal Borrower Joinder Agreement” means a joinder agreement in the form
attached hereto as Exhibit J.
“Proceeding” has the meaning set forth for such term in Section 11.03(b).
“Qualified Exchange Offer” means one or more offers to exchange in which (a) at
least a majority in aggregate principal amount of JCI’s then outstanding,
unsecured, unsubordinated registered notes as of the Signing Dateand (b) at
least a majority in aggregate principal amount of TIFSA’s then outstanding,
unsecured, unsubordinated registered notes, in each case, are accepted in
exchange for unsecured, unsubordinated notes of TIFSAthe Parent (which notes
shall not have the benefits of any Guarantee by a Subsidiary of TIFSAthe
Parent).
“Quarterly Payment Date” means each March 31, June 30, September 30 and December
31.
“Rate Fixing Date” has the meaning set forth in Section 2.06(b).
“Register” has the meaning set forth in Section 11.06(c).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reimbursement Obligation” has the meaning set forth in Section 2.19(e).
“Related Person” has the meaning set forth in Section 11.03(b).
“Required Currency” has the meaning set forth in Section 2.18.
“Required Financial Information” means, at any time:
(i)(a) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent and its Consolidated
Subsidiaries (prior to the Merger) and of JCI and its Consolidated Subsidiaries
(prior to the Merger), in each case for each fiscal year ended after September
25, 2015 and September 30, 2015, respectively, and at least 60 days prior to the
Closing Date; (b) unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Parent and its
Consolidated




18




--------------------------------------------------------------------------------




(k)     no Default shall have occurred and be continuing on the Closing Date;
(l)    the representations and warranties of the Principal Borrower contained in
this Agreement shall be true in all material respects on and as of the Closing
Date, except to the extent any such representation and warranty (i) expressly
relates to an earlier date in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date or (ii) is
qualified by materiality, in which case such representation and warranty shall
be true and correct in all respects; and
(m)    the Administrative Agent shall have received a certificate from an
officer of JCI certifying to the accuracy of the conditions precedent contained
in clauses (g), (h)(ii), (k) and (l) above;
provided that the obligations of the Lenders to make Loans and of the Issuing
Lenders to issue Letters of Credit hereunder shall not become effective unless
all of the foregoing conditions are satisfied (or waived), if at all, not later
than October 24, 2016 (or, if the Outside Date (as defined in the Merger
Agreement as in effect on February 17, 2016) shall have been extended to a later
date pursuant to Section 8.1(c) thereof, such later date (but in any event not
later than January 24, 2017)). The Administrative Agent shall promptly notify
the Principal Borrower, the Lenders and each other party to this Agreement of
the Closing Date, and such notice shall be conclusive and binding.
Section 3.03. Transfer Event. The succession of TIFSAthe Parent to all of the
rights and obligations of JCI under this Agreement as the Principal Borrower,
and the concurrent release of (x) JCI from all of the rights and obligations
under this Agreement as the Principal Borrower and (y) TIFSAthe Parent from all
of the rights and obligations under this Agreement as a Parent Guarantor, shall
not occur until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 11.05):
(a)    the Closing Date shall have occurred;
(b)    JCI and, TIFSA and the Parent shall have completed a Qualified Exchange
Offer;
(c)    receipt by the Administrative Agent of a Principal Borrower Joinder
Agreement, duly executed by TIFSAthe Parent;
(d)    immediately before and after the Transfer Date, no Default shall have
occurred and be continuing; and






48




--------------------------------------------------------------------------------




(e)    the Administrative Agent shall have received a certificate from an
officer or a managerdirector of TIFSAthe Parent certifying to the accuracy of
the conditions precedent contained in clauses (b) and (d).
Upon the satisfaction (or waiver) of the conditions set forth in this Section
3.03, (x) TIFSAthe Parent shall automatically become the Principal Borrower
under this Agreement, and accede to all of JCI’s rights and obligations under
this Agreement in its capacity as the Principal Borrower and be released from
all of the rights and obligations under this Agreement as a Parent Guarantor,
(y) JCI shall automatically and without further action by any party be released
from all of its obligations as, and shall cease to be, the Principal Borrower
and (z) each JCI Intermediate Holding Company that is then a Parent Guarantor
(if anyincluding the Parent) shall automatically and without further action by
any party be released from all of its obligations as, and shall cease to be, a
Parent Guarantor (the “Transfer Event”).
To the extent applicable, each Luxembourg Guarantor hereby expressly accepts and
confirms (including for the purposes of article 1279 of the Luxembourg civil
code) that notwithstanding any assignment, substitution of debtor, subrogation,
novation or other transfer made by JCI, in its capacity as Principal Borrower,
in accordance with the provisions of this Agreement, the guarantee given by such
Luxembourg Guarantor under this Agreement shall be preserved and shall continue
to guarantee any present and/or future (as applicable) liabilities incurred
under this Agreement by JCI and TIFSA, each in its respective capacity as the
previous Principal Borrower and the new Principal Borrower.
Section 3.04. Borrowings and Issuances of Letters of Credit. The obligation of
any Lender to make a Loan on the occasion of any Borrowing and the obligation of
an Issuing Lender to issue, renew, extend or increase any Letter of Credit is
subject to the satisfaction of the following conditions:
(a)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.02 or receipt by the applicable Issuing Lender of a Notice of
Issuance as required by Section 2.19(c), as the case may be;
(b)    [reserved];
(c)    the fact that, immediately before and after such Borrowing or issuance of
such Letter of Credit, no Default shall have occurred and be continuing; and
(d)    the fact that the representations and warranties of the Principal
Borrower and, if the applicable Borrower is other than the Principal Borrower,
the Borrower, contained in this Agreement (except the representations and
warranties set forth


49






--------------------------------------------------------------------------------




in Sections 4.04(bc), 4.05 and 4.07) shall be true in all material respects on
and as of the date of such Borrowing or issuance, renewal, extension or
increase, as applicable, except to the extent any such representation and
warranty (i) expressly relates to an earlier date in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects.
Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower (and by the Principal Borrower
if it is not the Borrower) on the date of such Borrowing as to the facts
specified in clauses 3.04(c) and 3.04(d).
Section 3.05. First Borrowing by Each Eligible Subsidiary.
(a)    The obligation of each Lender to make a Loan, and the obligation of an
Issuing Lender to issue a Letter of Credit, on the occasion of the first
Borrowing by or issuance of a Letter of Credit for the account of each Eligible
Subsidiary is subject to the receipt by the Administrative Agent of the
following documents:
(i)    an opinion of counsel for such Eligible Subsidiary (which may include
internal counsel for such Eligible Subsidiary) (covering customary legal matters
for an unsecured bank loan financing); and
(ii)    receipt by the Administrative Agent of: (i) copies of such Eligible
Subsidiary’s charter (or equivalent formation document) and by-laws (or
equivalent organizational document), and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary (or analogous Person with
respect to such Eligible Subsidiary), (ii) copies of the resolutions or similar
authorizing documentation of the governing body of such Eligible Subsidiary
authorizing such Eligible Subsidiary to enter into and perform its obligations
under the Loan Documents, certified by its Secretary or Assistant Secretary (or
analogous Person with respect to such Eligible Subsidiary), (iii) a good
standing certificate (or the equivalent thereof, if any, in any foreign
jurisdiction) from the jurisdiction of formation of such Eligible Subsidiary and
(iv) a customary certificate of the Secretary or Assistant Secretary of such
Eligible Subsidiary (or analogous Person with respect to such Eligible
Subsidiary) certifying the names and true signatures of such Eligible
Subsidiary’s authorized persons, officers and employees authorized to sign this
Agreement and the other documents to be delivered by such Eligible Subsidiary
hereunder.
(b)    Following the giving of any Election to Participate, if the designation
of such Eligible Subsidiary obligates the Administrative Agent or any






50




--------------------------------------------------------------------------------




grossed-up for the customary fees and expenses incurred in connection with such
refinancing, extension, renewal or refunding and except as a result of the
capitalization or accretion of interest) and is not secured by any additional
assets;
(g)    Liens arising in the ordinary course of its business which (i) do not
secure Debt, (ii) in the case of judgment, attachment or other similar Liens in
connection with legal proceedings, do not secure any obligation in an amount
exceeding $200,000,000 and (iii) do not in the aggregate materially detract from
the value of its assets or materially impair the use thereof in the operation of
its business;
(h)    Liens on proceeds of any assets permitted to be subject to any Lien
permitted by this Section 5.08;
(i)    Liens arising in connection with the defeasance of Debt as contemplated
by the definition of Debt;
(j)    Liens on any amounts held by a trustee or other escrow agent under any
indenture or other debt agreement issued in escrow pursuant to customary escrow
arrangements pending the release thereof, or under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions;
and
(k)    (j) Liens not otherwise permitted by the foregoing clauses of this
Section 5.08 securing Debt in an aggregate principal amount at any time
outstanding not to exceed on the date of incurrence thereof 10% of Consolidated
Shareholders’ Equity.
For purposes of determining compliance with this Section 5.08, no Default shall
be deemed to have occurred solely as a result of changes in exchange rates for
an obligation denominated in a currency other than Dollars (provided that
calculations made for a subsequent obligation incurred shall take into account
such changes in exchange rates) occurring after the time any Lien is created or
assumed.
Section 5.09. Consolidation, Mergers and Sales of Assets. No Loan Party shall
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Parent and its Consolidated Subsidiaries, taken as a whole, to any
other Person; provided that (A) a Loan Party may consolidate or merge with
another Person (other than a Loan Party) if such Loan Party is the entity
surviving such consolidation or merger and if, immediately after giving effect
to such merger, no Default shall have occurred and be continuing, (B) any Loan
Party may consolidate or merge with any other Loan Party if immediately after
giving effect to such consolidation or merger, no Default shall have occurred
and be






59




--------------------------------------------------------------------------------




continuing; provided that, in any such consolidation or merger to which the
Principal Borrower is a party, if the Principal Borrower is not the Person
surviving such merger, such surviving Person (1) is a corporation or other legal
entity organized under the laws of a country that is a member of the
Organization for Economic Cooperation and Development and (2) shall have assumed
all obligations of the Principal Borrower under this Agreement and any Note
pursuant to an instrument reasonably satisfactory in form and substance to the
Administrative Agent, (C) any Eligible Subsidiary may consolidate or merge with
any other Eligible Subsidiary, so long as an Eligible Subsidiary is the Person
surviving such consolidation or merger, (D) the Parent may consummate a Holding
Company Reorganization so long as after giving effect thereto, (v) no Default
shall have occurred and be continuing, (w) the Holding Company shall have
assumed, pursuant to an instrument in form and substance reasonably satisfactory
to the Administrative Agent, the obligations of the Parent under this Agreement,
(x) the Administrative Agent shall have received an opinion of counsel with
respect to the Holding Company (which, in the case of certain customary matters
pertaining to the Holding Company, may include internal counsel for the Holding
Company) (covering customary legal matters for an unsecured bank loan financing)
and such other evidence of compliance herewith as the Administrative Agent may
reasonably request in form and substance reasonably satisfactory to the
Administrative Agent and (y) the Parent shall have provided the Administrative
Agent and the Lenders 30 days prior notice of the Holding Company
Reorganization, and the Holding Company shall, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other
information relating to such Holding Company that is required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Act and (E) any Loan
Party (other than the Parent) may sell, lease or otherwise transfer its assets
to the Parent or to a Consolidated Subsidiary.
Section 5.10. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrowers for general business purposes. None of
such proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any “margin stock”
within the meaning of Regulation U.
Section 5.11. Additional Parent Guarantors. NoPrior to the Transfer Date, no
Intermediate Holding Company will Guarantee, or suffer to exist any Guarantee
of, any Debt of the Parent or any of the Parent’s Subsidiaries unless such
Intermediate Holding Company is, or, simultaneously with Guaranteeing such Debt,
executes a Parent Guarantor Joinder Agreement and becomes, a Guarantor.










60




--------------------------------------------------------------------------------




ARTICLE 6
DEFAULTS


Section 6.01. Events of Default. If, on or after the Closing Date, one or more
of the following events (each an “Event of Default”) shall have occurred and be
continuing:
(a)    any principal of any Loan or any Reimbursement Obligation shall not be
paid when due, or any interest, any fees or any other amount payable hereunder,
shall not be paid within five Domestic Business Days of the due date therefor;
(b)    any Loan Party shall fail to observe or perform any covenant contained in
Sections 5.07 to 5.10, inclusive;
(c)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Principal
Borrower by the Administrative Agent at the request of any Lender;
(d)    the guaranty provided by any Guarantor under Section 10.01 of this
Agreement shall cease to be in full force and effect (other than, for the
avoidance of doubt, in accordance with the terms of this Agreement);
(e)    any representation, warranty, certification or statement made by any Loan
Party in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);
(f)    any Loan Party or any Consolidated Subsidiary shall fail to make any
payment in respect of any Material Debt when due or within any applicable grace
period;
(g)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or enables (any applicable grace or cure
period having expired) the holder of such Debt or any Person acting on such
holder’s behalf to accelerate the maturity thereof; provided that none of the
following shall give rise to a Default: (i) the obligation of any Loan Party or
any Subsidiary thereof to prepay or repurchase, or offer to prepay or
repurchase, Debt of an acquired Person pursuant to change-of-control provisions
in the documentation governing such Debt, (ii) any Default under Debt of an
acquired Person that is cured, or which Debt is repaid, within 60 days after the
consummation of the acquisition of such Person; (iii) Debt that becomes due as a
result of the voluntary transfer of assets securing such Debt; and (iv)
prepayments




61








--------------------------------------------------------------------------------




(c)    The Principal Borrower agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.04) paid or payable by such
Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto; provided, the Principal Borrower shall not be obligated to indemnify
any party hereunder pursuant to this Section for penalties, interest or similar
liabilities arising therefrom or with respect thereto to the extent such
penalties, interest or similar liabilities are attributable to the gross
negligence or willful misconduct by such party. In addition, the Principal
Borrower agrees to indemnify the Administrative Agent and each Lender for all
Excluded Taxes and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, in each case to the extent that such
Excluded Taxes result from any payment or indemnification pursuant to this
Section 8.04(c) for Taxes or Other Taxes imposed by any jurisdiction other than
the United States, Ireland or Luxembourg. This indemnification shall be made
within 15 days from the date such Lender or the Administrative Agent (as the
case may be) makes demand therefor.
(d)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Principal Borrower and the Administrative Agent, at the time or
times reasonably requested by the Principal Borrower or the Administrative
Agent, such properly completed and executed documentation, or information,
reasonably requested by the Principal Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding, or evidence entitlement to exemption from or reduction of
withholding tax. In addition, any Lender, if requested by the Principal Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Principal Borrower or the
Administrative Agent, or information reasonably requested by the Principal
Borrower or the Administrative Agent, as will enable the Principal Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 8.04(e), (f), (g) and (h) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(e)    Without limiting the foregoing, at the times indicated herein, each
Lender organized under the laws of a jurisdiction outside the United States
shall






71








--------------------------------------------------------------------------------




were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Principal Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Principal Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Principal Borrower or the
Administrative Agent as may be necessary for the Principal Borrower or the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for the purposes of this Section 8.04(g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement, whether or not
included in the definition of FATCA.
(h)    Each Lender agrees that if any form, information or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Principal
Borrower and the Administrative Agent in writing of its legal inability to do
so.
(i)    For any period with respect to which a Lender has failed to provide the
Principal Borrower with the appropriate form or information in accordance with
Section 8.04(d) or (e) (unless such failure is excused by the terms of Section
8.04(d) or (e)), such Lender shall not be entitled to indemnification under
Section 8.04(a) or 8.04(c) with respect to Taxes imposed as a result of such
Lender’s failure to provide such form or information; provided, however, that
should a Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Taxes because of its failure to deliver a
form or information required hereunder, the Principal Borrower shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.
(j)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes and Excluded Taxes (but only to the extent that the Principal Borrower has
not already indemnified the Administrative Agent for such Taxes and Excluded
Taxes and without limiting the obligation, if any, of the Principal Borrower to
do so), in each case attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto. This indemnification shall
be made within 15 days from the date the Administrative Agent makes demand
therefor.
(k)    Each party’s obligations under this Section 8.04 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the




73






--------------------------------------------------------------------------------




Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.
(l)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes, Excluded Taxes or Other
Taxes as to which it has been indemnified by the Principal Borrower or with
respect to which the Principal Borrower has paid additional amounts pursuant to
this Section, it shall pay over such refund to Principal Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Principal Borrower under this Section with respect to the Taxes, Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
with respect to such refund of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Principal Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Principal Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Principal Borrower or any other
Person.
Section 8.05. Base Rate Loans Substituted for Affected Euro-Currency Loans. If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Euro‑Currency Loans to any Borrower in any currency has been
suspended pursuant to Section 8.02 or (ii) any Lender has demanded compensation
under Section 8.03 or 8.04 with respect to its Euro-Currency Loans in any
currency and the Principal Borrower shall, by at least five Euro‑Dollar Business
Days’ prior notice to such Lender through the Administrative Agent, have elected
that the provisions of this Section shall apply to such Lender, then, unless and
until such Lender notifies the Principal Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist, all Loans
which would otherwise be made by such Lender as (or continued as or converted
to) Euro-Currency Loans in such currency to such Borrower shall instead be Base
Rate Loans (in the case of Alternative Currency Loans, in the same Dollar Amount
as the Euro-Currency Loan that such Lender would otherwise have made in the
Alternative Currency) on which interest and principal shall be payable
contemporaneously with the related Euro-Currency Loans of the other Lenders. If
such Lender notifies the Principal Borrower that the circumstances giving rise
to such suspension or demand for compensation no longer exist, the principal
amount of each such Base Rate Loan shall be converted into a Euro-Currency Loan
on the first day of the next succeeding Interest Period applicable to the
related Euro-Currency Loans of the other Lenders. If such Loan is converted into
an Alternative Currency Loan, such Lender, the Administrative




74






--------------------------------------------------------------------------------




ARTICLE 10
GUARANTY
Section 10.01. The Guaranty.
(a)    The Principal Borrower hereby unconditionally guarantees the full and
punctual payment (whether at stated maturity, upon acceleration or otherwise) of
the principal of, and interest and fees on, each Loan made to and each
Reimbursement Obligation incurred by any Eligible Subsidiary pursuant to this
Agreement, and the full and punctual payment of all other amounts payable by any
Eligible Subsidiary under this Agreement. Upon failure by any Eligible
Subsidiary to pay punctually any such amount, the Principal Borrower shall
forthwith on demand pay the amount not so paid at the place and in the manner
specified in this Agreement.
(b)    EachPrior to the Transfer Date, each Parent Guarantor hereby
unconditionally guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of the principal of, and interest and
fees on, each Loan made to and each Reimbursement Obligation incurred by any
Borrower pursuant to this Agreement, and the full and punctual payment of all
other amounts payable by any Borrower under this Agreement. Upon failure by any
Borrower to pay punctually any such amount if and when due prior to the Transfer
Date, each Parent Guarantor shall (without double counting) forthwith on demand
pay the amount not so paid at the place and in the manner specified in this
Agreement.
Section 10.02. Guaranty Unconditional. The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Borrower under this Agreement or any Note, by
operation of law or otherwise (except to the extent the foregoing expressly
releases a Guarantor’s obligations under this Article 10);
(b)    any modification or amendment of or supplement to this Agreement or any
Note (other than any modification, amendment or supplement of this Article 10
effected in accordance with Section 11.05);
(c)    any release, impairment, non‑perfection or invalidity of any direct or
indirect security for any obligation of any Borrower under this Agreement or any
Note;










77




--------------------------------------------------------------------------------




payee against such Borrower with respect to such payment; provided that each
Guarantor shall not enforce any payment by way of subrogation unless all
principal and interest on the Loans to such Borrower and all other amounts
payable by such Borrower under this Agreement have been paid in full in cash.
Section 10.06. Stay of Acceleration. In the event that acceleration of the time
for payment of any amount payable by any Borrower under this Agreement or its
Notes is stayed upon insolvency, bankruptcy or reorganization of such Borrower,
all such amounts otherwise subject to acceleration under the terms of this
Agreement shall nonetheless be payable by each Guarantor hereunder forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.
Section 10.07. Certain Guarantee Matters. Notwithstanding anything in this
Article 10 to the contrary, upon the occurrence of the Transfer Event on the
Transfer Date, each of JCI, TIFSAthe Parent (solely in its capacity as a Parent
Guarantor prior to the occurrence of the Transfer Event on the Transfer Date)
and each JCI Intermediate Holding Company that is then aother Parent Guarantor
(if any) shall automatically and without further action by any party be released
from any and all guarantee obligations pursuant to this Article 10.
ARTICLE 11
MISCELLANEOUS
Section 11.01. Notices.
(a)    All notices, requests and other communications to any party hereunder
shall be in writing (including bank wire, facsimile transmission or similar
writing) and shall be given to such party: Error! Bookmark not defined.(a) in
the case of the Principal Borrower at its address or facsimile number set forth
below, Error! Bookmark not defined.(b) in the case of the Administrative Agent,
at its address or facsimile number set forth below, (c) in the case of an
Eligible Subsidiary, at its address or facsimile number set forth in its
Election to Participate, (d) in the case of any Lender, at its address or
facsimile number set forth in its Administrative Questionnaire or (e) in the
case of any party, such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Principal Borrower. Each such notice, request or other communication shall be
effective (i) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified in this Section 11.01 and the appropriate answerback
is received, (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address specified in
this Section 11.01; provided that notices to






79




--------------------------------------------------------------------------------




EXHIBIT H
Form of Parent Guarantor Joinder Agreement


PARENT GUARANTOR JOINDER AGREEMENT


Reference is made to the Credit Agreement, dated as of March 10, 2016 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”) among the Principal Borrower, the
Guarantors referred to therein, the Eligible Subsidiaries referred to therein,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms defined in the Credit Agreement are used herein with the same
meanings.


NOW, THEREFORE, the Administrative Agent and [__] in its capacity as a Parent
Guarantor, hereby agree as follows:


1. Joinder as Guarantor. In accordance with Section [3.02(j)] / [5.11] of the
Credit Agreement, [__] by its signature below becomes a Parent Guarantor under
the Credit Agreement with the same force and effect as if originally named
therein as a Parent Guarantor, but in any event subject to the same terms,
provisions and limitations set forth in Article 10 of the Credit Agreement. [__]
hereby agrees to all the terms and provisions of the Credit Agreement applicable
to it as a Parent Guarantor. Each reference to a Parent Guarantor in the Credit
Agreement shall be deemed to include [__].


2.     [Joinder as Principal Borrower. Effective on the Transfer Date, TIFSA
agrees to be bound as the Principal Borrower under the Credit Agreement with the
same force and effect as if it were originally named therein as the Principal
Borrower.] To be included in the Parent Guarantor Joinder Agreement for TIFSA
only. [RESERVED] To be included in the Parent Guarantor Joinder Agreement for
Parent Guarantors other than TIFSA.


3.    Representations and Warranties. [__] represents and warrants that each of
the representations and warranties set forth in the Credit Agreement and
applicable to the undersigned is true in all material respects on and as of the
date hereof, except to the extent any such representation and warranty (i)
expressly relates to an earlier date in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date or (ii) is qualified by materiality, in which case such representation and
warranty shall be true and correct in all respects.


4. Severability. Any provision of this Parent Guarantor Joinder Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
___________________


1 To be included in the Parent Guarantor Joinder Agreement for TIFSA only.
2 To be included in the Parent Guarantor Joinder Agreement for Parent Guarantors
other than TIFSA.




H-1




--------------------------------------------------------------------------------




5. Counterparts. This Parent Guarantor Joinder Agreement may be executed in
counterparts, each of which shall constitute an original. Delivery of an
executed signature page to this Parent Guarantor Joinder Agreement by facsimile
or electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Parent Guarantor Joinder Agreement.


6.    No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.


7. Notices. All notices, requests and demands to or upon [__], any Agent or any
Lender shall be governed by the terms of Section 11.01 of the Credit Agreement.


8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


9.    [Appointment of Process Agent. [__] hereby irrevocably designates and
appoints [NAME OF PROCESS AGENT], with offices at [ADDRESS OF PROCESS AGENT], as
its authorized agent to accept and acknowledge on its behalf service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 11.08 of the Credit Agreement. [__] represents and
warrants that such agent has agreed in writing to accept such appointment and
that a true copy of such designation and acceptance has been delivered to the
Administrative Agent. If such agent shall cease so to act, [__] covenants and
agrees to designate irrevocably and appoint without delay another such agent
reasonably satisfactory to the Administrative Agent and to deliver promptly to
the Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.] To be included in the Parent Guarantor Joinder Agreement for
any Parent Guarantor that is organized outside of the United States.




[Signature Pages Follow]RESERVED]










    
    
_________________________




3 To be included in the Parent Guarantor Joinder Agreement for any Parent
Guarantor that is organized outside of the United States.


H-2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Parent Guarantor Joinder
Agreement to be duly executed and delivered by their duly authorized officers as
of the day and year first above written.
[ ]
By:
 
Name:
Title:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
 
Name:
Title:





























































H-3




--------------------------------------------------------------------------------




EXHIBIT J
Form of Principal Borrower Joinder Agreement


PRINCIPAL BORROWER JOINDER AGREEMENT




Reference is made to the Credit Agreement, dated as of March 10, 2016 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”) among the Principal Borrower and the
Guarantors referred to therein, the Eligible Subsidiaries referred to therein,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms defined in the Credit Agreement are used herein with the same
meanings.


NOW, THEREFORE, the Administrative Agent and TIFSAthe Parent in its capacity as
a Principal Borrower, hereby agree as follows:


1. Joinder as Principal Borrower. In accordance with Section 3.03 of the Credit
Agreement, TIFSAthe Parent by its signature below becomes the Principal Borrower
under the Credit Agreement with the same force and effect as if originally named
therein as the Principal Borrower, but in any event subject to the same terms,
provisions and limitations set forth in the Credit Agreement. TIFSAThe Parent
hereby agrees to all the terms and provisions of the Credit Agreement applicable
to it as a Principal Borrower and a Guarantor. Each reference to a Principal
Borrower in the Credit Agreement shall be deemed to be a reference to TIFSAthe
Parent on and after the Transfer Date.


2.    Appointment of Process Agent. TIFSAThe Parent has irrevocably designated
and appointed [NAME OF PROCESS AGENT], with offices at [ADDRESS OF PROCESS
AGENT], as its authorized agent to accept and acknowledge on its behalf service
of any and all process which may be served in any suit, action or proceeding of
the nature referred to in Section 11.08 of the Credit Agreement. If such agent
shall cease so to act, TIFSAthe Parent covenants and agrees to designate
irrevocably and appoint without delay another such agent reasonably satisfactory
to the Administrative Agent and to deliver promptly to the Administrative Agent
evidence in writing of such other agent’s acceptance of such appointment.


3.    Severability. Any provision of this Principal Borrower Joinder Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.








J-4




--------------------------------------------------------------------------------






4.    Counterparts. This Principal Borrower Joinder Agreement may be executed in
counterparts, each of which shall constitute an original. Delivery of an
executed signature page to this Principal Borrower Joinder Agreement by
facsimile or electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Principal Borrower Joinder Agreement.


5.    No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.


6. Notices. All notices, requests and demands to or upon TIFSAthe Parent, any
Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.


7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[Signature Pages Follow]










    
    






































J-5




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Principal Borrower Joinder
Agreement to be duly executed and delivered by their duly authorized officers as
of the day and year first above written.
TYCOJOHNSON CONTROLS INTERNATIONAL FINANCE S.A.PLC, as Principal Borrower
By:
 
Name:
Title:





JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
 
Name:
Title:



































































J-6


